               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 1 of 8




                                                                          The Honorable Robert S. Lasnik
1

2

3

4

5

6

7
                                   UNITED STATES DISTRICT COURT
8
                                  WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
9

10   PAUL BARRACLIFFE, II,
                                                            NO. C20-1024-RSL
11
                                  Plaintiff,
12                                                          DEFENDANT SNOHOMISH COUNTY,
             vs.                                            FORTNEY, SMARR, SMITH, AND
13                                                          HARRIS’S MOTION TO COMPEL RULE 35
     SNOHOMISH COUNTY SHERIFF ADAM                          PSYCHOLOGICAL EVALUATION OF
14   FORTNEY, and his marital community; et al.             PLAINTIFF PAUL BARRACLIFFE, II
15
                                  Defendants.               NOTE ON MOTION CALENDAR:
16                                                          Friday, June 11, 2021
17

18
                                         I.     RELIEF REQUESTED

19           Defendants Snohomish County, Adam Fortney, Ronald Smarr, Nathan Smith, and Jason
20   Harris move the court for an order compelling Plaintiff, Paul Barracliffe II, to submit to a
21
     psychological evaluation by Dr. Evan Freedman, Forensic Psychologist on:
22
             Date:     July 6, 2021
23
             Time:     8:00 AM PDT
24           Location: by remote means, via Zoom
25
     for a duration not to exceed eight hours (8) excluding reasonable breaks. The proposed
26
     examination includes interviews and the administration of psychological tests, including the
27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 1                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 2 of 8




     MMPI-2. Defendants request an order permitting Dr. Freedman to administer the MMPI-2 and
1

2    no more than four (4) additional psychological tests at Dr. Freedman’s sole discretion. Defendants

3    further request the order permit only the examiner, Dr. Freedman, to audio or video record the
4
     examination, and prohibit the presence of any other person during the testing portions of the
5
     examination.
6
             This motion is made pursuant to Rule 35 and on the grounds that Plaintiff’s psychological
7

8
     condition is in controversy and good cause exists to compel the examination. The Court should

9    grant Defendants’ motion.
10                                                II.     FACTS
11
             Plaintiff Paul Barracliffe filed his Complaint on July 1, 2020 and an Amended Complaint
12
     on September 9, 2020. Dkt. 1 and 30. Plaintiff alleges that on September 26, 2018, Snohomish
13

14
     County Sheriff’s Office deputies used excessive force, causing Plaintiff to suffer physical

15   injuries, see Dkt. 30, ¶¶112-16, as well as “severe mental and emotional distress,” see Dkt. 30,

16   ¶¶119 and 121. Plaintiff’s claims include one for intentional infliction of emotional distress. Dkt.
17
     30, ¶¶178-79.
18
             On October 9, 2020, the County served its first set of interrogatories and requests for
19
     production on Plaintiff. Duncan Decl., ¶2. Interrogatory No. 11 asked Plaintiff as follows:
20

21           INTERROGATORY NO. 11: Please state with specificity any and all damages
             you are claiming, including but not limited to physical and/or emotional trauma,
22           pain and suffering, lost income, lost future wages, lost benefits, medical expenses,
             and all general and special damages sustained by you as a result of the acts and/or
23
             omissions as alleged in your Amended Complaint.
24   Duncan Decl., Ex. 1. After two conferences of counsel, initiated by Defendant Snohomish
25
     County’s counsel, Plaintiff disclosed his claimed damages on February 24, 2021:
26

27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 2                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 3 of 8




                     Plaintiff’s damages include but is not limited to subconjunctive
1
             hemorrhage, periorbital hematoma of right eye, blunt eye trauma, dog bite of left
2            ankle, traumatic hematoma of right orbital, and physical injuries to his face, head,
             ribs, arms, hands, chest, and legs. He suffered trauma to his brain, brain damage,
3            psychological distress, post-traumatic stress disorder, worsening of his bipolar
             disorder, worsened feelings of detachment/estrangement from others, paranoia,
4
             exaggerated startled response to certain movements and noises, hypervigilance,
5            strong negative feelings including but not limited to depression, suicidal thoughts,
             guilt, and other self-directed negative ideations. Plaintiff also suffered loss of
6            quality of life, betrayal, embarrassment, self-doubt, fear, distress, disgust, anger,
             resentment, outrage, hopelessness, and feelings of lack of safety. Plaintiff continues
7
             to suffer effects today and is trying to seek treatment.
8                   Plaintiff specifically reserves the right to amend his response during the
             course of discovery.
9

10   Duncan Decl., Ex. 1. Discovery has disclosed that Plaintiff suffered a traumatic brain injury in
11
     2008. See Dkt. 43.
12
             On April 12, 2021, defense counsel sent correspondence to Plaintiff’s counsel with a
13
     proposed stipulation for a Rule 35 evaluation by Dr. Freedman on May 25, 2021. Duncan Decl.,
14

15   Ex. 2. Plaintiff’s counsel did not respond to that letter or the proposed stipulation. Duncan Decl.,

16   ¶3. On Friday, April 16, 2021, without notice, Plaintiff’s counsel moved to withdraw from their
17
     representation of Plaintiff in this matter. Id., Dkt. 41. On April 20, 2021, the parties’ counsel
18
     participated in an Rule 37 telephone conference regarding the proposed Rule 35 examination but
19
     were unable to reach any agreement as Plaintiff’s counsel conveyed they did not have authority
20

21   to stipulate to the Rule 35 examination as they had limited contact with Plaintiff. Id., ¶5, Ex. 3.

22   Given the scheduling order, Dr. Freedman’s limited availability, and the fact that Plaintiff has
23
     placed his mental condition at issue, defense counsel indicated to Plaintiff’s counsel that it would
24
     need to proceed with filing a motion to compel. Id. Subsequent to a telephone conference with
25
     the Court and the parties on April 22, 2021, the Court issued an amended scheduling order. Dkt.
26

27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 3                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 4 of 8




     46. Defense counsel then reserved another date for a Rule 35 examination by Dr. Freedman—
1

2    July 6, 2021. Duncan Decl., ¶6. The Court granted Plaintiff’s counsel’s motion to withdraw on

3    May 18, 2021. Dkt. 47.
4
             As Plaintiff is now proceeding pro se in this matter, see id., defense counsel sent Plaintiff
5
     a letter on May 19, by mail and email, enclosing a proposed stipulation for the Rule 35
6
     examination. Duncan Decl., ¶7, Ex. 4. Defense counsel indicated they would call Plaintiff on May
7

8
     25, 2021, at 1:30 p.m. and, if that date and time did not work, requested Plaintiff propose another

9    time on May 25 or May 26 to satisfy the meet and confer requirements. Id. Plaintiff did not
10   respond to this letter. Id., ¶7.
11
             On May 25, 2021, at 1:30 p.m., defense counsel called Plaintiff to meet and confer. The
12
     call went straight to Plaintiff’s voicemail. Defense counsel indicated they were calling to meet
13

14
     and confer on the proposed stipulation for the Rule 35 examination that they had sent him on May

15   19. They requested that Plaintiff call them back by 5 p.m. on May 26 and informed Plaintiff that,

16   if they were not able to meet and confer by that time, Defendants would proceed with filing a
17
     motion to compel the Rule 35 examination. Plaintiff did not return defense counsel’s call. Id., ¶8.
18
             The deadline for expert reports is September 6, 2021. Dkt. 46.
19

20                                       III.    ISSUES PRESENTED
21
     1.      Is the mental condition of Plaintiff in controversy? Yes.
22

23
     2.      Does good cause exist to order Plaintiff to submit to a psychological evaluation? Yes.

24

25

26

27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 4                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 5 of 8




                                       IV.    EVIDENCE RELIED UPON
1

2            This motion is based on the pleadings and papers filed herein, as well as the declaration
3
     of Dr. Evan Freedman and the exhibits attached thereto, and the declaration of Margaret A.
4
     Duncan and the exhibits attached thereto.
5

6                                 V.         AUTHORITY AND ARGUMENT

7
             Fed. R. Civ. P. 26(b)(1) states, “[u]nless otherwise limited by court order, the scope of
8
     discovery is as follows: Parties may obtain discovery regarding any nonprivileged matter that is
9

10
     relevant to any party’s claim or defense and proportional to the needs of the case[.]” Fed. R. Civ.

11   P. 35(a) provides in part:

12               (1) In General. The court where the action is pending may order a party whose
13
                     mental or physical condition—including blood group—is in controversy to
                     submit to a physical or mental examination by a suitably licensed or
14                   certified examiner. The court has the same authority to order a party to
                     produce for examination a person who is in its custody or under its legal
15                   control.
16               (2) Motion and Notice; Contents of the Order. The order:
                     (A) may be made only on motion for good cause and on notice to all parties
17               and the person to be examined; and
18                   (B) must specify the time, place, manner, conditions, and scope of the
                 examination, as well as the person or persons who will perform it.
19
     A plaintiff who “asserts mental or physical injury (citation omitted) places that mental or physical
20

21   injury clearly in controversy and provides the defendant with good cause for an examination to

22   determine the existence and extent of such asserted injury.” See Schlagenhauf v. Holder, 379 U.S.
23
     104, 119, 85 S.Ct. 234, 13 L.Ed.2d 152 (1964). Whether a medical condition is “in controversy”
24
     for purposes of Rule 35 is determined by analyzing whether the plaintiff: “(1) has asserted a
25
     specific cause of action for intentional or negligent infliction of emotional distress; (2) has alleged
26

27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 5                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
                Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 6 of 8




     a specific mental or psychiatric disorder; (3) has claimed unusually severe emotional distress; (4)
1

2    has offered expert testimony in support of his claim for emotional distress damages; or (5)

3    concedes that his mental condition is ‘in controversy’.” Bonner v. Normandy Park, 2008 WL
4
     624942, at *1 (W.D. Wash. Feb. 12, 2018); see also Spencer v. Peters, 2012 WL 6114882 (W.D.
5
     Wash. Dec. 10, 2012). Claims of ongoing distress or mental injury place a plaintiff’s mental state
6
     in controversy and establish good cause for a mental examination. See Bonner, 2008 WL 624942,
7

8
     at *2; Ragge v. MCA/Universal Studios, 165 F.R.D. 605, 608 (C.D. Cal. 1995) (plaintiff’s

9    allegation in the complaint that emotional distress is ongoing sufficient to establish good cause to
10   compel a mental examination). Rule 35 “is to be construed liberally in favor of granting
11
     discovery.” Rivas v. Fishing Co. of Alaska, Inc., 2009 WL 1683280, at *1 (W.D. Wash. June 15,
12
     2009).
13

14
              Plaintiff has placed his mental condition in controversy by alleging mental and emotional

15   distress in his complaint, and by asserting under oath in discovery that the September 26, 2018,

16   incident has caused “…trauma to his brain, brain damage, psychological distress, post-traumatic
17
     stress disorder, worsening of his bipolar disorder, worsened feelings of detachment/estrangement
18
     from others, paranoia, exaggerated startled response to certain movements and noises,
19
     hypervigilance, strong negative feelings including but not limited to depression, suicidal thoughts,
20

21   guilt, and other self-directed negative ideations.” See Duncan Decl., Ex. 1. Plaintiff further claims

22   he “continues to suffer effects today[.]” Id. Plaintiff has placed his mental condition in
23
     controversy.
24

25
              Additionally, good cause exists for the Rule 35 evaluation because, without a Rule 35

26   evaluation, Defendants will not have the opportunity to challenge Plaintiff’s alleged emotional

27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 6                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 7 of 8




     and psychological distress claims. In the absence of having an opportunity to examine Plaintiff
1

2    prior to trial, Defendants would be at a significant disadvantage in rebutting Plaintiff’s claims of

3    “trauma to his brain, brain damage, psychological distress, post-traumatic stress disorder,
4
     worsening of his bipolar disorder” and his other claimed damages, of which he claims to
5
     “continue to suffer effects” today. As stated by defense forensic psychologist Dr. Freedman, he
6
     is unable to provide expert opinions on Plaintiff’s psychological condition without the proposed
7

8
     examination.

9
                                             VI.     CONCLUSION
10
             For the foregoing reasons, Defendants request the Court grant this motion for an order
11
     compelling Plaintiff Paul Barracliffe to submit to a psychological Rule 35 examination, including
12

13   psychological tests and interviews, by psychologist, Dr. Evan Freedman on July 6, 2021.

14           DATED this 27th day of May, 2021
15
                                              ADAM CORNELL
16
                                              Snohomish County Prosecuting Attorney

17                                            By: /s/Margaret A. Duncan
                                              MARGARET A. DUNCAN, WSBA #47876
18                                            DEBORAH A. SEVERSON, WSBA #35603
19
                                              Deputy Prosecuting Attorneys
                                              Snohomish County Prosecutor’s Office-Civil Division
20                                            3000 Rockefeller Avenue, M/S 504
                                              Everett, WA 98201-4060
21                                            Phone: 425.388.6330 / Fax: 425.388.6333
22
                                              Margaret.Duncan@co.snohomish.wa.us
                                              Deborah.severson@co.snohomish.wa.us
23
                                              Attorneys for Defendants Snohomish County, Adam
24                                            Fortney, Jason Harris, Nathan Smith and Ronald Smarr

25

26

27
                                                                                 SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s   PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 7                                     Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                    3000 Rockefeller Ave
     C20-1024-RSL                                                          EVERETT, WASHINGTON 98201-4060
                                                                             (425)388-6330/FAX: (425)388-6333
               Case 2:20-cv-01024-RSL Document 48 Filed 05/27/21 Page 8 of 8




                                        DECLARATION OF SERVICE
1

2            I hereby certify that I am an employee of the Civil Division of the Snohomish County

3    Prosecuting Attorney, and that I caused to be served a true and correct copy of foregoing
4
     document upon the persons listed by the methods indicated:
5
             Paul Barracliffe II                                       Electronic Filing (CM/ECF)
6            11911 E. Gibson Road #2A                                  Facsimile
             Everett, WA 98204                                         Email
7
             freefoodpaul@gmail.com                                    U.S. Mail
8
             Plaintiff pro se                                          Messenger Service

9
             Shannon M. Ragonesi                                    Electronic Filing (CM/ECF)
10           Paul J. Triesch                                        Facsimile
11
             Keating, Bucklin & McCormack                           Email-Per Stipulated E-Service
             801 Second Avenue, Suite 1210                       Agreement
12           Seattle, WA 98104                                      U.S. Mail
             sragonesi@kbmlawyers.com                               Messenger Service
13           ptriesch@kbmlawyers.com
14
             Attorneys for Arthur Wallin and
             Matthew Boice
15

16           I declare under the penalty of perjury of the laws of the State of Washington that the
17
     foregoing is true and correct to the best of my knowledge.
18
             SIGNED at Snohomish, Washington, this 27th day of May, 2021.
19

20
                                                        ____________________________
21                                                      Teresa Kranz, Legal Assistant

22

23

24

25

26

27
                                                                                   SNOHOMISH COUNTY
     Defendant Snohomish County, Fortney, Smarr, Smith, and Harris’s     PROSECUTING ATTORNEY - CIVIL DIVISION
     Motion to Compel Rule 35 Exam - 8                                       Robert Drewel Bldg., 8th Floor, M/S 504
                                                                                      3000 Rockefeller Ave
     C20-1024-RSL                                                            EVERETT, WASHINGTON 98201-4060
                                                                               (425)388-6330/FAX: (425)388-6333
